DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 05/06/2021.  Claims 1-5, 9-15 and 17 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of species V in the reply filed on 05/06/2021 is acknowledged.  However, er interview with Prateek Reddy conducted on June 16, 2021, claims 6-8 have been withdrawn as claims do not read on elected species, therefore, claims 1-5, 9-15 and 17, are presented for examination consideration.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mergener et al. (20140028226 and hereinafter as Merge)
 
Regarding claim 15. Merge teaches a method [method perform by tool of 400] of operating an electric motor [600], the method comprising: supplying a first voltage signal at a first duty cycle [¶59, 50%] through a switch [745] to the motor; 3Application No. 16/045,513 Response to March 30, 2021 Restriction Requirement Attorney Docket No. 066042-5583-US03 
determining whether a current to be supplied to the motor exceeds a threshold associated with the switch; in response to the current to be supplied exceeding a threshold [see ¶72, step 1125 the motor speed is proportional to the current, thus one of ordinary skill in the art would control the speed of motor by detecting current, further supported in ¶55 discloses a current sensor in 720], 
supplying a second voltage signal [voltage producing 25% duty, ¶59] at a second duty cycle to the motor, 
the second duty cycle being less than the first duty cycle [i.e. 25%<50%], after supplying a second voltage signal at a second duty cycle to the motor, determining [function of 720 is constant]; 
and in response to the current to be supplied exceeding the threshold [1145], supplying a third voltage signal [i.e. using centerline commutation] at a third duty cycle to the motor [i.e. FETs are off having 0% duty], the third duty cycle being less than the second duty cycle.  

Regarding claim 17. Merge teaches the method of claim 15, further comprising: after supplying a second voltage signal at a second duty cycle to the motor [see ¶72, step 1125 the motor speed is proportional to the current, thus one of ordinary skill in the art would control the speed of motor by detecting current, further supported in ¶55 discloses a current sensor in 720], determining whether a current to be supplied to the motor exceeds the threshold [1125]; and when the current to be supplied does not exceed the threshold, supplying the first voltage signal at the first duty cycle to the motor [i.e. see 1125 when NO step differs to 1115].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 10 rejected under 35 U.S.C. 103 as being unpatentable over Mergener et al. (20140028226 and hereinafter as Merge)
Regarding claim 1. Merge teaches an electrical combination [device of fig 1A is an electrical combination] comprising: 
an electrical device [100] including a device housing [i.e. housing supporting device of fig 1A], a load [i.e. 600 shown in fig 4A] supported by the device housing, and a device terminal [terminals between transistors shown in fig 4A] electrically connected to the load; a battery pack [500] including a pack housing [505], , and a pack terminal electrically connectable to the device terminal to transfer current between the battery pack and the electrical device; and a controller operable to control the transfer of current.  
While Merge teaches battery cells [¶46] supported by the pack housing, the battery cells being electrically connected [i.e. using coupling mechanism 520] and having a nominal voltage [i.e. implicit] and the load being operable to output an amount of power [¶48, i.e. implicit being an electric motor].
Merge is silent regarding the amount of nominal voltage the battery pack can output, i.e. 20 volts and the amount of power the load is operable to output.
¶48 of Merge can suggest to one of ordinary skill in the art that the battery pack 500 includes can have a different number of battery cells series-parallel combination to achieve a battery pack that can have a desired nominal voltage, thus, producing an operable desired output power for a load.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mergerner’s power converter to have a battery pack with a specified number of battery cells in order to adjust a threshold value, i.e. voltage/watts, to a specific magnitude in order to drive circuit towards design requirement and accomplishing the desired work load.

Regarding claim 2. Merge as modified teaches the combination of claim 1, wherein the load is operable to output at least about 2200 W [¶48].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mergerner’s power converter to have a battery pack with a specified number of battery cells in order to adjust a threshold value, i.e. voltage/watts, to a specific magnitude in order to drive circuit towards design requirement and accomplishing the desired work load.

Regarding claim 10. Merge as modified teaches the combination of claim 1, wherein the battery pack includes up to 15 battery cells [¶48].  
.


Claims 3-5, 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Merge in view of Ro kamp et al. (20100218386 and hereinafter as Ro)
Regarding claim 3. Merge as modified teaches the combination of claim 1, the motor being operable to output at least about 1800 W [¶48].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mergerner’s power converter to have a battery pack with a specified number of battery cells in order to adjust a threshold value, i.e. voltage/watts, to a specific magnitude in order to drive circuit towards design requirement and accomplishing the desired work load.
However, Merge as modified does not explicitly mention wherein the load includes a motor including an output shaft.
Ro teaches wherein the load includes a motor including an output shaft [¶24].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merge’s power tool to a similar [¶5, ¶40].

Regarding claim 4. Merge as modified teaches the combination of claim 3, wherein the motor includes a brushless direct current motor [¶16 Ro].  

Regarding claim 5. Merge as modified teaches the combination of claim 4, further comprising a power circuit [745 with 700 is between 600 and 715] electrically connected between the battery cells and the motor, the power circuit including semi-conducting switches [implicit, 745 are FET] operable to apply current across windings of the motor [i.e. function of 745].  

Regarding claim 11. Merge as modified teaches the combination of claim 1, wherein the device includes a tool [405 with 410], and wherein the load includes a motor [600].
However, Merge as modified does not explicitly mention including an output shaft, the motor being operable to drive a tool member.  
[¶24], the motor being operable to drive a tool member [i.e. driving 10].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merge’s power tool to a similar configuration as Ro power tool in order to have a device that while providing a satisfactory power and operating time, a device configuration is possible that enables a compact device housing without any disturbing attachments [¶5].

Regarding claim 12. Merge as modified teaches the combination of claim 11, wherein the tool includes a hand-held tool [410 Merge], and wherein the pack housing is connectable to and supportable by the device housing such that the battery pack is supportable by the hand-held tool [¶46 Merge].  

Regarding claim 13. Merge as modified teaches the combination of claim 1, 
However, Merge does not explicitly mention wherein the load includes a motor, and wherein control electronics including the controller have a volume of up to about 15,000 cubic millimeters (mm3), the motor has a volume of up to about 92,000 mm3, and the battery pack has a volume of up to about 1,534,500 mm3. 
Ro teaches wherein the load includes a motor, and wherein control electronics including the controller [¶40] the motor [abstract], and the battery pack [abstract].
[¶40].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merge’s power tool to a similar configuration as Ro power tool in order to have a device that while providing a satisfactory power and operating time, a device configuration is possible that enables a compact device housing without any disturbing attachments and for a balance power tool in such that the when holding makes for a more ergonomic hold [¶5, ¶40].

Regarding claim 14. Merge as modified teaches the combination of claim 1.  
However, Merge as modified does not explicitly mention wherein the load includes a motor, and wherein control electronics including the controller have a weight of up to about 19.6 grams (g), the motor has a weight of up to about 1.89 pounds (lbs.), and the battery pack has a weight of up to about 3.5 lbs.
Ro teaches wherein the load includes a motor, and wherein control electronics including the controller have a weight [¶40, inherent weight], the motor [abstract, i.e. inherent weight], and the battery pack [abstract, inherent weight].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merge’s power tool to a similar configuration as Ro power tool in order to have a device that while providing a satisfactory power and operating time, a device configuration is possible that enables a [¶5, ¶40].


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Merge in view of Brambrink et al. (20160248061)
Regarding claim 9. Merge as modified teaches the combination of claim 1, 
However, Merge as modified does not explicitly mention wherein the battery cells each have a diameter of between about 18 mm and about 21 mm and a length of between about 65 mm and about 71 mm.
Brambrink teaches wherein the battery cells [¶23], however, Brambrink does not explicitly mention the specific dimensions of the battery cells.  Brambrink suggest to one of ordinary skill in the art to adjust the size of the batter to accommodate the given number of battery cells ¶23.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brambrink into Merge’s battery cell, to adjust a battery size value to a specific magnitude in order to drive the device towards design requirement.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 




/BRYAN R PEREZ/Examiner, Art Unit 2839